For the reasons assigned in the opinion this day handed down in the case of Cal Prevost v. Robert H. Smith et al., 197 So. 905, it is ordered that the judgment in favor of the plaintiff be amended by reducing the amount of the award from the sum of $3,000 to $2,500, and that, as thus amended, it be affirmed. The judgment in favor of the Board of Administrators of the Charity Hospital of Louisiana at New Orleans is likewise affirmed. Appellant is to pay all costs.
LE BLANC and OTT, JJ., concur in the decree.
DORE, J., not participating.